Citation Nr: 1449275	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity sciatica.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica.

4.  Entitlement to a separate evaluation for bowel and bladder impairment, secondary to the service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO).  

On February 20, 2014, the Veteran appeared at the Winston-Salem RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of increased ratings for radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  On February 20, 2014, prior to the promulgation of a decision in the appeal, the Veteran expressed his satisfaction with the ratings assigned to his service-connected degenerative joint disease of the lumbar spine, thereby withdrawing his appeal with respect to that issue.  

2.  The competent evidence of record does not indicate that the Veteran experiences neurologic bowel or bladder impairment as a manifestation of his service-connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to a rating higher than 20 percent for degenerative changes of the lumbar spine have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).  

2.  The criteria for a separate evaluation for bowel and/or bladder impairment as a manifestation of service-connected lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 4.71a, DC 7517 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in February 2009 from the RO to the Veteran that was issued prior to the initial RO decision in August 2009.  That letter informed the veteran of what evidence was required to substantiate the claims, including the assignment of ratings and effective dates, and of his and VA's respective duties for obtaining evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA. Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  


II.  Higher Evaluation for degenerative changes of the lumbar spine.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

In June 2010, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine.  At the February 20, 2014 videoconference hearing, the Veteran indicated that he was satisfied with the rating for the service-connected degenerative changes of the lumbar spine.  A written transcript of the hearing was made and associated with the claims file.  His transcribed statement satisfies the requirements for withdrawing the appeal with respect to that rating.  Thus, the Board finds that the Veteran knowingly and voluntarily waived his right to pursue an appeal of this issue regarding a higher evaluation for his low back disorder in writing.  See DeLisio v. Shinseki 25 Vet. App. 45 (2011); 38 C.F.R. § 20.204.  

Consequently, with respect to the claim for a rating in excess of 20 percent for degenerative changes of the lumbar spine, there remain no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of that rating, and the appeal of that rating is dismissed.  38 U.S.C.A. § 7105(d).  

III.  Separate evaluation for bowel and bladder dysfunction.

This case comes before the Board, in part, on a claim for an increased evaluation for a lumbar spine disability.  At his personal hearing in February 2014, the Veteran raised a claim of entitlement to separate evaluations for bowel and bladder impairment as secondary to the service-connected back disorder.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, the Board notes that the Veteran is currently in receipt of separate ratings for right sciatica and left sciatic intervertebral disc syndrome, both associated with the lumbar spine disability.  See Rating Decisions August 2009 and January 2012.  

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2014).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.3 (2014).  

The General Rating Formula provides for the assignment of separate disability ratings under appropriate DCs for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a , DCs 5235 to 5242, General Rating Formula, Note (1).  

Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.115a (Ratings of the Genitourinary System) and 38 C.F.R. § 4.114 (Digestive System).  

With respect to bladder impairment, 38 C.F.R. § 4.115a provides evaluations based on genitourinary symptoms, including voiding dysfunction, urinary frequency, obstructed voiding, urinary tract infection, and renal dysfunction.  

With respect to bowel impairment, potentially relevant diagnostic codes to rate the neurological manifestations include DC 7332 (Rectum and anus, impairment of sphincter control) and DC 7333 (Rectum and anus, stricture of).  

By a rating action in June 1995, the RO granted service connection for low back strain; a 10 percent disability rating was assigned, effective November 14, 1994.  Subsequently, in a rating action in July 2000, the RO increased the evaluation for the low back strain from 10 percent to 20 percent effective October 21, 1999.  

The Veteran's claim for an increased rating for the low back strain (VA Form 21-4138) was received in January 2009.  Submitted in support of the claim were VA progress notes dated from January 2008 to February 2009.  These records do not reflect any complaints or findings of a bowel or bladder disorder.  On the occasion of a VA examination in June 2009, the examiner stated that the Intervertebral Disc Syndrome does not cause any bowel dysfunction, bladder dysfunction or erectile dysfunction.  More recently, the Veteran underwent another VA examination in June 2011; following the examination, the examiner noted that the Intervertebral Disc Syndrome did not cause any bowel dysfunction, bladder dysfunction or erectile dysfunction.  There were no non-organic physical signs.  

Received in May 2011 were VA progress notes dated from August 2010 to February 2011.   The Veteran was seen at a clinic in August 2010 with complaints of low back pain; he stated that the medications were not helping.  He stated that the low back pain was chronic.  He had no weakness, and no bladder or bowel incontinence was reported.  The Veteran was seen at the emergency room in January 2011 with complaints of chronic lower back pain with radiation to the left leg for 3 weeks.  He denied any acute injury.  He requested Toradol injection for relief.  No fever, lower extremity paresthesia or bladder or bowel incontinence was reported.  The assessment was chronic low back pain.  The Veteran was instructed to continue with current pain medication, back rest, heat and resume back stretching when the pain subsided.  In February 2011, the Veteran was seen for an injection of Toradol for back pain.  

The Veteran was afforded another VA examination in June 2011, at that time it was noted that he had been diagnosed with lumbar spine degenerative changes.  It was also reported that the condition has existed since 1986.  The Veteran indicated that he had limitation in walking because of his spine condition; he stated that, on average, he could walk 200 yards.  He indicated that it took 25 minutes to accomplish this.  The Veteran indicated that he had experienced falls due to the spine condition.  The Veteran related that the symptoms associated with his spine condition include stiffness, fatigue, spasms, decreased motion and numbness.  The Veteran denied any paresthesia; however, he did report problems with weakness of the legs.  He reported having no bowel problems in relation to the spine condition.  The examiner stated that the Intervertebral Disc Syndrome did not cause any bowel dysfunction, bladder dysfunction or erectile dysfunction.  There were no non-organic physical signs.  


It is contended that the Veteran has bowel and bladder impairment secondary to his lumbar spine disorder.  However, as noted above, no such conditions exist, and bladder and bowel impairment was not diagnosed at the VA exams in 2009 or 2011.  As to those two conditions, it is clear that the request for separate ratings must fail in that the associated conditions do not exist.  

Consequently, while a separate evaluation may be assigned for neurological deficits, the most probative evidence establishes that the Veteran does not have neurological deficits manifested by bowel and/or bladder impairment causally related to his lumbar spine disorder.  In light of these findings, the Board finds that the findings do not warrant a separate evaluation for bowel or bladder impairment.  

The Board notes that the Veteran has contended that he has bladder and bowel impairment as residuals of his service-connected lumbar spine disorder and that separate ratings are warranted.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether the Veteran suffers from any compensable residuals related to his service-connected lumbar spine disorder is a complex medical question for which the Veteran lacks the necessary expertise to diagnose or opine.  Accordingly, his statements are outweighed by probative medical evidence of record.  







ORDER

The appeal for a rating in excess of 20 percent for degenerative changes of the lumbar spine is dismissed.  

Entitlement to a separate rating for bowel and bladder impairment, secondary to degenerative changes of the lumbar spine, is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The record indicates that a rating action in August 2009 granted service connection for left sciatic intervertebral disc syndrome, evaluated as 20 percent disabling, effective January 20, 2009.  Subsequently, a hearing officer's decision, dated in January 2012, granted service connection for right sciatica and assigned a 10 percent rating, effective July 12, 2010.  Although the Veteran did not specifically disagree with these ratings, the Board finds that lumbar radiculopathy of the bilateral lower extremities is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71, General Rating Formula, Note Thus, it is identified as a separate appeal issue on the cover page of this decision.  

At his February 2014 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that the condition of his lower extremities had become more severe.  Specifically, the testimony reflects that the Veteran's symptoms have increased since his previous VA examination in June 2011.  The Veteran reported that he has experienced increased pain radiating down the right leg; he also reported increased numbness in the legs.  The Veteran stated that it sometimes feel like he had a needle going out of his right heel or out of the bottom of his feet.  The Veteran maintained that his left leg has become so bad that it feels like he his paralyzed; he reported that the left leg is no numb that it has caused him to fall on many occasions.  The Veteran stated that he does not have much feeling in the legs.  The Veteran testified that he has constant pain in the legs; he described the pain as shooting pain.  The Veteran also reported that he has involuntary movement in both legs especially when he lies down at night.  

While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  As noted above, the Veteran stated at his February 2014 hearing that the symptoms of his right and left lower extremity sciatica have increased in severity.  Accordingly, a new VA examination is required to determine the current severity of the Veteran's service-connected right and left lower extremity sciatica.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to assess the nature and severity of his right and left lower extremity sciatica.  The claims file and electronic treatment reports must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner(s) should identify any neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy or loss of strength.  The examiner must explain the rationale for the opinions given, citing to supporting clinical/special test findings.  

2.  Thereafter, the AOJ should readjudicate the remaining claims on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC). Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


